SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

827
KA 13-00653
PRESENT: SMITH, J.P., CARNI, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

LATEEK DAVIS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (RYAN JAMES MULDOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LATEEK DAVIS, DEFENDANT-APPELLANT PRO SE.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (NATHAN J. GARLAND OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered February 28, 2013. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as People v Davis ([appeal No. 1] ___ AD3d ___
[July 3, 2014]).




Entered:    July 3, 2014                           Frances E. Cafarell
                                                   Clerk of the Court